.91733




         1    MARK E. DAVIS—BAR NO. 79936
              PATRICK MALLOY—BAR NO. 308249
         2    DAVIS & YOUNG, APLC
              1960 The Alameda, Suite 210
         3    San Jose, CA 95126
              Phone: 669.245.4200
         4    Fax:    408.985.1814
              Email: mdavis@davisyounglaw.com
         5    Email: pmalloy@davisyounglaw.com

         6    Attorneys for Defendant
              TAMALPAIS UNION HIGH SCHOOL
         7    DISTRICT

         8

         9                                          UNITED STATES DISTRICT COURT

         10                                      NORTHERN DISTRICT OF CALIFORNIA

         11

         12    MONICA WHOOLEY, individually and                            Case No.: 18-cv-07686-RS
               as Successor-in-Interest to GABRIEL
         13    WHOOLEY,                                                    STIPULATION TO CONTINUE INITIAL
                                                                           CASE MANAGEMENT CONFERENCE;
         14                                                                PROPOSED ORDER
                                   Plaintiff,
         15                                                                [Local Rule 6-2]
                         vs.
         16
               TAMALPAIS UNION HIGH SCHOOL
         17    DISTRICT; DAVID YOSHIHARA, an
               individual; DOES 1 through 100,
         18
               inclusive,
         19
                         Defendants.
         20

         21

         22

         23

         24

         25

         26

         27

         28

              Stipulation to Continue Initial Case Management Conference
              {91733/00449466-1}
.91733




         1             Defendants Tamalpais Union High School District and David Yoshihara have each

         2    filed respective Motions to Dismiss Plaintiff’s Complaint.    These Motions were set for

         3    hearing on May 23, 2019.

         4             On May 20, 2019, the Court Clerk served the parties with notice that the motions

         5    scheduled for hearing on May 23, 2019 “shall be submitted without oral argument pursuant

         6    to Civil Local Rule 7-1(b). Accordingly, the motion hearing is vacated.”

         7             As of the date of this Stipulation, the parties have not received a ruling from the

         8    Court on Defendants’ respective motions.

         9             With these motions to dismiss still pending, the parties hereby stipulate that the

         10   Initial Case Management Conference currently scheduled for August 1, 2019 at 10:00 a.m.

         11   shall be continued to October 10, 2019 at 10:00 a.m.

         12            The parties further stipulate that the Joint Case Management Statement that is

         13   currently due on July 25, 2019 shall be due on October 3, 2019.

         14   IT IS SO STIPULATED.

         15   ///

         16   ///

         17   ///

         18   ///

         19   ///

         20   ///

         21   ///

         22   ///

         23   ///

         24   ///

         25   ///

         26   ///

         27   ///

         28   ///
                                                                                               Page | - 1 -
              Stipulation to Continue Initial Case Management Conference
              {91733/00449466-1}
.91733




         1

         2    DATED: July 24, 2019
                                                                           DOUGLAS / HICKS LAW, APC
         3

         4                                                                 By      /s/ Jamon R. Hicks
                                                                                Carl E. Douglas, Esq.
         5                                                                      Jamon R. Hicks, Esq.
                                                                                Eean L. Boles, Esq.
         6                                                                      Attorneys for Plaintiff
                                                                                MONICA WHOOLEY
         7

         8    DATED: July 24, 2019
                                                                           DAVIS & YOUNG, APLC
         9

         10                                                                By       /s/ Mark E. Davis
                                                                                Mark E. Davis
         11                                                                     Patrick Malloy
                                                                                Attorneys for Defendant
         12                                                                     TAMALPAIS UNION HIGH SCHOOL
                                                                                DISTRICT
         13

         14

         15   DATED: July 24, 2019
                                                                           LEONE & ALBERTS
         16

         17                                                                By       /s/ Louis A. Leone
                                                                                Louis A. Leone
         18                                                                     Seth L. Gordon
                                                                                Attorneys for Defendant
         19                                                                     DAVID YOSHIHARA
         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                                                                          Page | - 2 -
              Stipulation to Continue Initial Case Management Conference
              {91733/00449466-1}
.91733




         1                                                  [PROPOSED] ORDER

         2             Pursuant to the Stipulation of the parties, the Court orders the Case Management

         3    Conference currently scheduled for August 1, 2019 at 10:00 a.m. shall be continued to

         4    October 10, 2019 at 10:00 a.m. The parties shall submit their Joint Case Management

         5    Statement on October 3, 2019.

         6    IT IS SO ORDERED.

         7

         8    DATED: July 29, 2019                                             __________________________________

         9                                                                     Hon. Richard Seeborg

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

              [PROPOSED] Order on Stipulation to Continue Initial Case Management Conference
              {91733/00449466-1}
